DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception unit”, “acquisition unit”, “decision unit” and “determination unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2019/0174413).
	Huang discloses the following features.
	Regarding claim 1, a communication apparatus (see user device 222 in Fig. 2) comprising: a reception unit configured to receive a radio frame complying with an IEEE802.11 series standard (see 802.11 transceiver 236 in Fig. 2); an acquisition unit configured to acquire information of a WUR Discovery element included in the frame received by the reception unit (see “A WUR non-AP STA receiving the WUR Discovery element may use the information of the WUR discovery channels to schedule WUR scanning” recited in paragraph [0055]); a decision unit configured to decide, based on the information of the WUR discovery element, a WUR channel used to wait for a WUR Discovery frame (see “A WUR non-AP STA may scan WUR discovery channels for WUR Discovery frames. A WUR non-AP STA receiving the WUR Discovery element may use the information of the WUR discovery channels to schedule WUR scanning. 

	Regarding claim 11, a control method of a communication apparatus (see user device 222 in Fig. 2) comprising: receiving a radio frame complying with an IEEE802.11 series standard (see 802.11 transceiver 236 in Fig. 2); acquiring information of a WUR Discovery element included in the frame received by the reception unit (see “A WUR non-AP STA receiving the WUR Discovery element may use the information of the WUR discovery channels to schedule WUR scanning” recited in paragraph [0055]); deciding, based on the information of the WUR discovery element, a WUR channel used to wait for a WUR Discovery frame (see “A WUR non-AP STA may scan WUR discovery channels for WUR Discovery frames. A WUR non-AP STA receiving the WUR Discovery element may use the information of the WUR discovery channels to schedule WUR scanning. The WUR non-AP STA may limit the WUR scanning to the WUR discovery channels listed in the WUR Discovery element” recited in paragraph [0055]).

	Regarding claim 12, a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus (see user device 222 in Fig. 2), the method comprising: receiving a radio frame complying with an IEEE802.11 series standard (see 802.11 transceiver 236 in Fig. 2); acquiring information of a WUR Discovery element included in the frame received by the reception unit (see “A WUR non-AP STA receiving the WUR Discovery element may use the information of the WUR discovery channels to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Wang (US 2020/0404589).
Huang disclose the features as shown above.
Huang does not disclose the following features: regarding claim 6, wherein the decision unit decides, as the WUR channel, a channel used by another communication apparatus having the same short-SSID as a short-SSID of the communication device; regarding claim 7, wherein the decision unit decides, as the WUR channel, a channel used by another communication apparatus having a BSSID
	Wang discloses the following features.
	Regarding claim 6, wherein the decision unit decides, as the WUR channel, a channel used by another communication apparatus having the same short-SSID as a short-SSID of the communication device (see “if the wake-up method to be used indicates a WUR discovery frame, the WUR transceiver of the STA may monitor one or more WUR discovery channel(s) for one or more suitable BSS/SS/ESS/HESS/AP IDs. The STA may discover a suitable compressed BSSID, SSID, or any other type of ID, where such information may be included in the WUR mode setup frame or roaming request/response frame exchange with a previously associated AP or be configured through firmware or software” recited in paragraph [0244], wherein a compressed SSID is considered a short-SSID and wherein the WUR discovery frame including the compressed SSID is considered to be transmitted by a communication apparatus having the compressed SSID previously used by the STA is considered to be a compressed SSID of the STA). 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Huang using features, as taught by Wang, in order to discover a suitable network (see paragraph [0244] of Wang). 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Li (US 2019/0223101).
	Huang discloses the features as shown above.
Huang also discloses the following features.
	Regarding claim 9, the communication apparatus supports a 5-GHz band (see “In certain example embodiments, the radio component, in cooperation with the communications antennas, may be configured to communicate via… 5 GHz channels” recited in paragraph [0047]).
	Huang does not explicitly disclose the following features: regarding claim 8, a determination unit configured to determine, based on information included in the WUR Discovery frame received in the WUR channel, whether reception of the WUR Discovery frame is valid; regarding claim 9, if the information included in the WUR 
	Li discloses the following features.
	Regarding claim 8, a determination unit configured to determine, based on information included in the WUR Discovery frame received in the WUR channel, whether reception of the WUR Discovery frame is valid (see “the WUR may receive a WUR discovery frame (operation 910) associated with the electronic device, where the WUR discovery frame includes a compressed or a partial identifier associated with the electronic device or a WLAN that includes the electronic device. For example, the compressed or partial identifier may be included in a payload field in the WUR discovery frame. Note that the identifier may be or may include a compressed or partial SSID” recited in paragraph [0121], wherein the electronic device analyze that received WUR discovery frame and check the compressed SSID associated with the electronic device).	
Regarding claim 9, if the information included in the WUR Discovery frame received in the WUR channel represents an operating channel of PCR (see “PCR” recited in paragraph [0004]) of 5GHz, the determination unit determines that the reception of the WUR Discovery frame is valid (see “the WUR discovery frame may be communicated in the same or a different band of frequencies that the band(s) of 
	Regarding claim 10, wherein if the information included in the WUR Discovery frame received in the WUR channel represents a Compressed SSID, and the Compressed SSID matches an SSID of the communication apparatus, the determination unit determines that the reception of the WUR Discovery frame is valid (see “the WUR may receive a WUR discovery frame (operation 910) associated with the electronic device, where the WUR discovery frame includes a compressed or a partial identifier associated with the electronic device or a WLAN that includes the electronic device. For example, the compressed or partial identifier may be included in a payload field in the WUR discovery frame. Note that the identifier may be or may include a compressed or partial SSID” recited in paragraph [0121], wherein the electronic device analyze that received WUR discovery frame and check the compressed SSID associated with the electronic device).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Huang using features, as taught by Li, in order to receive the WUR discovery frame that identifies a WLAN that includes the receiving electronic device and a channel associated with the WLAN (see paragraph [0007] of Li).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features presented, as a whole, in claims 2-5.  Closest found references include the above cited references, Huang, Wang and Li.  Huang discloses the that WUR Discovery frames are transmitted periodically, but does not disclose deciding the WUR channel based on the interval (or periodicity) of WUR Discovery frame transmission as required in claims 2-4.  Huang, Wang and Li also fails to disclose that “the decision unit decides, as the WUR channel, a channel to be used by the largest number of other communication apparatuses” as required in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473